DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 06/13/2022 have been entered.  The previous 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections of claims 16 and 17 are considered moot since claims 16 and 17 have been cancelled.

Reasons for Allowance 
Applicants cancelled claims 16 and 17 in the Amendments to the Claims filed 06/13/2022, and applicants amended the claimed invention in claim 12 to recite the claimed method comprises “a step of obtaining ethanol as an intermediate substance by using the gas comprising the C1 gas, and a step of obtaining a recycled tire material comprising at least one species selected from the group consisting of isoprene, butadiene, and polymers of these compounds by using the ethanol” in the Amendments to the Claims filed 03/15/2022.
Applicants’ argument that the instant invention is non-obvious over cited prior arts including Peters et al. (US 2010/0216958 A1) and Sutradhar et al. (WO 2011/129878 A2), because the cited prior arts, alone or in a combination, do not teach or suggest the method of producing a tire from recycled tire material including the steps of (1) obtaining ethanol as an intermediate substance by using the gas comprising the C1 gas and (2) obtaining a recycled tire material comprising at least one species selected from the group consisting of isoprene, butadiene, and polymers of these compounds by using the ethanol (Remarks, pages 4-8, filed 03/15/2022), is considered persuasive. 	
	The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 12-15. The concept of a method for producing a tire, the method comprising:
	a step of subjecting a tire to a gasification treatment to generate a gas comprising a C1 gas from the tire,
	a step of obtaining ethanol as an intermediate substance by using the gas comprising the C1 gas, 
	a step of obtaining a recycled tire material comprising at least one species selected from the group consisting of isoprene, butadiene, and polymers of these compounds by using the ethanol, and
	a step of obtaining a tire by using the recycled tire material, is considered novel.
The closet prior art to Peters et al. (US 2010/0216958 A1) disclose a process of converting C4/C5 alcohols (butanols and pentanols) into C4/C5 olefins comprising: (i) a gasification of biomass to syngas (paragraph [0035]); (ii) the syngas is catalytically converted into C4/C5 alcohols (i.e., butanols and pentanols) (paragraph [0035]); (iii) the butanols and pentanols are converted into butadiene and isoprene (paragraph [0035]); and (iv) the butadiene is converted into polymeric materials which is used for making automobile tires (paragraph [0055]). But Peters et al. do not disclose the biomass comprises tire, and does not disclose the steps of obtaining ethanol as an intermediate substance by using the gas comprising the C1 gas and obtaining a recycled tire material comprising at least one species selected from the group consisting of isoprene, butadiene, and polymers of these compounds by using the ethanol.
Other pertinent prior art to Sutradhar et al. (WO 2011/129878 A2) disclose a process of gasification of carbonaceous materials to produce synthesis gas or syngas (Abstract), wherein the process comprises: (i) the carbonaceous materials comprise tires (page 12, lines 13-32); (ii) conduct a gasification of the carbonaceous material to produce a product syngas comprising carbon monoxide (i.e., a C1 gas) (page 3, line 27 thru page 4, line 4); and (iii) the syngas is converted into an alcohol product mixture comprising butanol (page 18, line 32 thru page 19, line 4).  
Other pertinent prior art to Beck et al. (US 2014/0234926 A1) disclose a process of generating bio-products comprising isoprene from syngas (i.e., a mixture of CO and H2) using a recombinant anaerobic acetogenic bacterial cells (Abstract).  Beck discloses: (i) bio-products comprising isoprene is derived from synthesis gas in the presence of microorganism (paragraphs [0002]; [0067]); (ii) the synthesis gas comprises CO and H2 (paragraph [0083]); and (iii) the microorganism comprises obligate anaerobic bacteria such as Clostridium carboxydivorans, Clostridium ljungdahlii, and Clostridium autoethanogenum (paragraphs [0006]; [0128]; [0134]).   The microorganisms are endowed with an isoprene synthase by which to specifically catalyze an isoprene biosynthesis (paragraphs [0146]-[0167]). 
Other pertinent prior art to Lee et al. (Pyrolysis of waste tires with partial oxidation in a fluidized-bed reactor, Energy, 1995, Vol. 20, No. 10, pp. 969-976) disclose a process for the production of a synthesis gas containing hydrogen and carbon monoxide by utilizing waste tires (Page 969, Abstract).  Lee discloses a/an process/apparatus scheme of converting shredded waste tire material (page 970, Fig. 1) into gaseous material including syngas (page 971, Results and Discussion). Lee discloses effect of oxygen concentration, effect of pyrolysis temperature, effect of gas velocity on product gases compositions and distribution, wherein the product gases comprise CO, CO2 and H2 (pages 971-976).  
The cited prior arts, alone or in combination, do not teach or suggest a method comprising integrated steps for producing a tire, wherein the method comprising: (i) a step of subjecting a tire to a gasification treatment to generate a gas comprising a C1 gas from the tire; (ii) a step of obtaining ethanol as an intermediate substance by using the gas comprising the C1 gas; (iii) a step of obtaining a recycled tire material comprising at least one species selected from the group consisting of isoprene, butadiene, and polymers of these compounds by using the ethanol, and (iv) a step of obtaining a tire by using the recycled tire material, as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772